UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT



           Nos. 15-4053, 15-4094 & 15-4095
                    ____________


           UNITED STATES OF AMERICA

                         v.

               BINYAMIN STIMLER,

                                 Appellant in No. 15-4053


           UNITED STATES OF AMERICA

                         v.

            JAY GOLDSTEIN a/k/a Yaakov

                 JAY GOLDSTEIN,

                              Appellant in No. 15-4094


           UNITED STATES OF AMERICA

                         v.

                MENDEL EPSTEIN,

                              Appellant in No. 15-4095


Before: CHAGARES, RESTREPO and ROTH, Circuit Judges
                                       ORDER

      By letter dated July 7, 2017, Counsel for Appellee has advised of factual errors

contained within the opinion. Upon consideration of counsel’s letter, the Court has

determined that an amended opinion will be issued. The amendment does not alter the

Court’s judgment previously entered on July 7, 2017.



                                                       By the Court,



                                                       /s/ Jane R. Roth
                                                            Circuit Judge

Dated: July 17, 2017

kr/cjg/cc: All Counsel of Record